Citation Nr: 1311829	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-17 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in September 2008, and perfected his appeal in May 2009.

Additionally, the Board points out that while the Veteran's representative listed the issue of entitlement to an earlier effective date, to include clear and unmistakable error, for service connection for residuals of left shoulder dislocation with Hill-Sachs deformity and rotator cuff tear on the March 2013 Written Brief Presentation, this issue is not currently on appeal.  The Veteran's claims file does not contain a substantive appeal for the above stated issue.  Specifically, the Veteran did not submit a substantive appeal within 60 days of the April 2010 Statement of the Case (SOC), or within the remainder of the one-year period from the date of the letter notifying him of the action he appealed.  Therefore, the Board does not have jurisdiction over the issue of entitlement to an earlier effective date, to include clear and unmistakable error, for service connection for residuals of left shoulder dislocation with Hill-Sachs deformity and rotator cuff tear. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to noise exposure during active military service.  Specifically, he alleges that he was exposed to loud noise from aircrafts, the flight line, flying with the windows open, radios turned to loud volume levels, and weaponry fire.

VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012).  ("[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.").  See id.

The Veteran was afforded a VA audiological examination in April 2009.  The Veteran reported that he first noticed the onset of his hearing loss and tinnitus during and after he returned from Vietnam in 1967.  Additionally, he stated that he experienced excessive noise exposure as a pilot.  Specifically, he reported that he was exposed to noises from aircrafts on the flight line, flying with the windows open, and multiple radios turned to loud volume levels.  He also reported that he was a door gunner and exposed to weaponry fire.  Furthermore, he stated that he was not provided hearing protection while in combat.  He also reported wearing hearing protection "in later years" while on the flightline in the National Guard.  The Veteran denied a history of civilian, occupational, and recreational noise exposure.  

After audiological testing was performed, the VA examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss, bilaterally.  The VA examiner stated that the audiograms dated September 1958, August 1958, and August 1968 indicated normal hearing bilaterally.  The audiogram dated December 1968 indicated hearing sensitivity within normal limits bilaterally with slight asymmetry noted, with the left ear worse.  All the previously mentioned documents indicated hearing sensitivity was within normal limits, which did not meet the criteria for a disability under VA regulations.  Additionally, the examiner stated that no reports of tinnitus could be located in the Veteran's claims file.  Due to presence of normal hearing sensitivity upon entering and leaving the Air Force, in combination with undocumented reports of tinnitus, it was the examiner's opinion that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to his military service.  The Board finds that this examination report is inadequate for rating purposes.

The Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2012), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  

Additionally, it appears that the examiner did not properly consider the Veteran's lay evidence of continuity of symptomatology and in-service noise exposure when offering his opinion as to etiology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Therefore, the VA audiological examination should be returned for an addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the addendum opinion, the VA examiner must address whether any hearing loss is otherwise related to in-service noise exposure notwithstanding the fact that hearing loss was not shown in service, and the examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of hearing loss and tinnitus since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Lastly, a remand is also necessary to obtain outstanding VA medical records.  In the September 2008 NOD, the Veteran requested that the July or August 2008 VAMC ENT (hearing) results should be obtained.  However, it does not appear that these records have been associated with the claims file.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any of the Veteran's outstanding VA treatment records.  Specifically, the July or August 2008 ENT (hearing) results should be obtained and associated with the claims file.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2. Return the April 2009 VA audiological examination report along with the claims file and a copy of this remand to the examiner for an addendum opinion.  The examiner should provide an addendum opinion with supporting rationale on whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss and tinnitus are related to noise exposure in the Veteran's military service, including on a delayed or latent onset theory of causation.  In so doing, notwithstanding a showing of normal hearing on audiometric testing in service and a lack of documented complaints of tinnitus in service, the examiner must accept as fact that the Veteran was exposed to noise as a pilot and weaponry fire, and that the Veteran has experienced what he believes as symptoms of hearing loss and tinnitus in service that continued ever since service.  The opinion should be based on the foregoing factual premise and based on whether the findings shown on the April 2009  audiometric testing are consistent with individuals exposed to noise from aircraft and military artillery.

If the examiner is unable to provide an opinion without a resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request. The examiner must provide a supporting rational for the opinion provided. If is determined that another examination is necessary such should be scheduled.

3. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


